DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
Receipt is acknowledged of applicant’s amendment filed December 15, 2020.  Claims 1-7 are pending and an action on the merits is as follows.

Allowable Subject Matter
Claims 1-7 are allowed.
The following is an examiner’s statement of reasons for allowance.
In regard to independent claim 1 and dependent claims 2-7, the closest prior art references, Kim et al. (US 2011/0261283 A1), Jia et al. (US 2017/0176787 A1), Yu et al. (US 2006/0268190 A1), Park et al. (US 8,896,800 B2), and Shin et al. (US 2015/0261033 A1), fail to disclose, either singly or in combination, all of the limitations of claim 1, including the combination of limitations, “a light shield member comprising an inner periphery portion and an outer periphery portion, the light shield member having an annular shape, being disposed between the second surface of the liquid crystal display panel and an end surface of the sleeve, and being in contact with each of the second surface and the end surface, -2- 6590357.1Applicant: KYOCERA Corporation Application No.: 16/345,293 wherein a thickness of the inner periphery portion is a greater than a thickness of the outer periphery portion.”
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JESSICA M MERLIN whose telephone number is (571)270-3207.  The examiner can normally be reached on Monday-Thursday 7:00AM-5:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ed Glick can be reached on (571) 272-2490.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






Jessica M. Merlin
February 12, 2021

/JESSICA M MERLIN/Primary Examiner, Art Unit 2871